Citation Nr: 1232120	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  06-08 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a low back disability prior to February 7, 2011, excluding those periods when the Veteran was in receipt of a temporary total disability rating, and a disability rating in excess of 20 percent as of February 7, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to August 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that assigned a temporary total disability rating from October 11, 2004, to December 31, 2004, and continued a 10 percent rating for a low back disability, effective January 1, 2005. 

In April 2009 and October 2010, the Board remanded the Veteran's claim for further development.  

In addition to the temporary total disability rating in effect from October 11, 2004, to December 31, 2004, the RO granted additional temporary total disability ratings pursuant to the provisions of 38 C.F.R. § 4.30, from January 31, 2008, to February 29, 2008; from August 26, 2008, to October 31, 2008; and from November 29, 2010, to January 31, 2011.  The RO also granted a 20 percent disability rating effective February 7, 2011.  However, as those awards do not represent a complete grant of the benefits sought on appeal, the Board must still consider whether a higher rating is warranted for all periods since the date of claim in which the Veteran's disability rating was not 100 percent.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran's increased rating claim was received on October 19, 2004.  Therefore, the period for consideration on appeal began on October 19, 2003, one year prior to the date of receipt of his October 2004 increased rating claim.  38 C.F.R. § 3.400(o)(2) (2011).

Additionally, the Board notes that in an August 2006 rating decision, the RO denied service connection for erectile dysfunction, which the Veteran claimed as secondary to his low back disability.  The RO inferred a timely notice of disagreement with that decision and issued a statement of the case in March 2007.  The Veteran did not perfect an appeal as to that issue, and the August 2006 rating decision became final.  38 C.F.R. §§ 3.160(d), 20.302 (2011).  Thereafter, in September 2008, the Veteran submitted additional evidence relating to erectile dysfunction and his low back.  As the issue of service connection for erectile dysfunction was previously adjudicated by the RO and the Veteran did not perfect his appeal of that denial, the Board does not have jurisdiction over that issue.  Nevertheless, the Board interprets the additional evidence submitted in September 2008 as an application to reopen the previously denied claim for service connection for erectile dysfunction, and refers that matter to the RO for appropriate action.  

Finally, the Board observes that during his January 2007 RO hearing, the Veteran stated that he should have requested an increased rating for his service-connected left leg paresthesias.  The RO should clarify from the Veteran whether he intended to file for an increased rating for that disability and, if so, take appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for an increased rating. 

It appears that there are a number of outstanding medical records pertinent to the Veteran's claim.  A review of the record reveals that the Veteran has undergone four low back surgeries during the relevant period on appeal, in October 2004, January 2008, August 2008, and November 2010.  However, limited or no records from each of those surgeries have been associated with the Veteran's claims file.  Additionally, in an October 2008 statement, the private physician who performed the Veteran's most recent three surgeries indicated treatment of the Veteran dating back to September 2007.  Further, in a June 2010 statement, the Veteran reported treatment with that provider as recently as March 2010.  However, that private physician's complete records have not yet been obtained.  Additionally, in a June 2010 statement, the Veteran indicated receipt of epidural steroid injections in 2007 from a different private physician, and it is unclear whether that provider's complete medical records have been obtained.  

As the Veteran has put the VA on notice that private records exist pertaining to his low back disability, those records must be obtained prior to final adjudication of his increased rating claim.  In June 2010, the Veteran provided VA with a completed authorization for the release of records from the private physician who performed his last three low back surgeries, and records from the hospital where his January 2008 and August 2008 surgeries were performed.  However, it does not appear that the any attempt was made to request those records.  Nevertheless, it should be explained to the Veteran that he must provide additional authorizations before the records from his private treating physicians may be obtained because that previous authorization has expired.  Additionally, the Veteran should be notified to submit any pertinent private treatment records in his possession. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his low back since October 2003, to include Dr. Kenneth Little, Idaho Neurosurgical Associates, St. Luke's Hospital, St. Al's Hospital, and Dr. William Binegar.  Explain to the Veteran that his prior authorization for the release of his private medical providers' records has expired, and that he will need to reauthorize the release of those records in order for VA to obtain them.  If the Veteran provides completed release forms, then request the identified treatment records.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts. 

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

